DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following items from the applicant: Information Disclosure Statements (IDS) filed on 15 December 2021, 23 March 2021, 5 February 2021 and 30 December 2020.  The references cited on the PTOL 1449 forms have been considered.

Claim Objections
Claims 4, 5, 9 and 10 are objected to because of the following informalities:
Claim 4 recites “along the track” and should read -- along the at least one track -- for proper clarity and antecedent basis.
Claim 5 recites “wherein the energy input takes place along at least 2 and at most 30 tracks” and should read -- wherein the at least one track comprises at least 2 and at most 30 tracks -- for proper clarity and antecedent basis.
Claim 9 recite “creating the trench” and should read -- creating the separating trench -- for proper clarity and antecedent basis.
Claim 10 recites “silicon” and should read -- silicone -- as the proper material for the adhesive (see applicant’s specification, par. 27).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites a wherein clause (MPEP § 2111.04) that states “the separation of the cover glass layer” which makes unclear as to the antecedent relationship of a previously recited active step.  Does the applicant intend for the claim to recite “wherein dividing the cover glass layer comprises breaking or sawing” in order to be clear, concise and refer back to the positively recited active step of claim 1?
Claim 4 recites a wherein clause (MPEP § 2111.04) that states “an energy input” which lacks step or structural relationship.  The claim does not link “an energy input” to the laser and does not link the “focused laser beam” to the laser.
Claim 6 recites a wherein clause (MPEP § 2111.04) that states “an ablation passage,” which makes unclear as to the antecedent relationship of a previously recited positive active step or structure.  The claim does not link “an ablation passage” with the 
Claim 8 recites a wherein clause (MPEP § 2111.04) that states “in one ablation pass,” which makes unclear as to the antecedent relationship of a previously recited positive active step or structure.  The claim does not link “one ablation pass” with the “creating” step and/or “laser ablation” of claim 1.  Claim 8 also recites “the power density” which is unclear if meant to refer to the antecedent “first power density” or not.  Claim 8 also recites “the focus plane” which is unclear if meant to refer to the antecedent “first focal plane” or not.  The claim does not link “an energy input” to the laser ablation.
Claim 12 recites a wherein clause (MPEP § 2111.04) that states “the energy input” and “the pulse” which each lack antecedent basis.  The claim does not link “a duration of the pulse” and “a wavelength” to a laser beam of the pulsed laser or energy input.  The claim does not link “an energy input” to the laser ablation.

Allowable Subject Matter
Claims 3-8 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
Claims 1, 2 and 11 are allowable.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of creating a separating trench that extends from a bottom of the wafer (as previously defined) through the wafer and through the adhesive layer at least up to a bottom of the cover glass layer adjoining the adhesive layer along the parting line via laser ablation; and dividing the cover glass layer along the separating trench in combination with all of the limitations of Claim 1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896